DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12 and 13 allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota
[US Pub # 2019/0040941] in view of Flintro [CN 102341608].
Regarding claim 1: Kiyota discloses a light-weight gear comprising: an annular tooth portion (19a); a shaft made (7) of metal extending along a central axis of the annular tooth portion; and a coupling element (25, fig 3) configured to couple the shaft to the annular tooth portion, the coupling element made of a resin, 
wherein a first joining part between the shaft (7) and the coupling element (32) and a second joining part between the annular tooth portion and the coupling element (32) are provided with irregularities (35) configured to be engaged with one another in a circumferential direction, and wherein corners of the irregularities are rounded to release a stress (see fig 10).
Kiyota does not explicitly disclose annular tooth portion made of metal; However Flinto teaches annular tooth portion  made of metal (see translation [0002]).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the annular tooth portion from metal to increase the durability of the teeth and increase wear resistance. 
Regarding claim 2: Kiyota [,941] discloses, wherein the irregularities (51,35) are further configured to engage with one another in an axial direction. 
wherein the rounded corner to release the stress has a radius that is greater than a corresponding radius of a corner (inherent, for example the radius of a
drilling tool is always going to be equal or smaller than the hole made by the drilling tool)

Regarding claim 4: Kiyota [,941] discloses wherein surface pressures received by the irregularities at the joining part between the shaft (7) and the coupling element (25)  and at the joining part between the annular tooth portion and the coupling element are equivalent to each other (the gear structure has symmetric geometry and the irregularities are distributed evenly on the circumferential area). 
Regarding claim 5: Kiyota [,941] discloses wherein a the-number of the irregularities engaged at the joining part between the shaft and the coupling element in the circumferential direction is greater than a number of the irregularities engaged at the joining part between the annular tooth portion and the coupling element in the circumferential direction (see fig 10, number of elements 51 are greater than the number of elements 35).
Regarding claim 6: Kiyota [,941] discloses wherein a height in a radial direction (the depth of 27) of the irregularities engaged at the joining part between the shaft and the coupling element in the circumferential direction is higher than a height in the radial direction (the depth of 35) of the irregularities engaged at the joining part between the annular tooth portion and the coupling element in the circumferential direction (see fig 4 and fig 5A).

Regarding claim 7: Kiyota [,941] discloses wherein a matrix of the resin of the coupling element is configured of a thermoplastic resin ([0018]).

Regarding claim 9: Kiyota [,941] discloses wherein at least either the shaft or the annular tooth portion is configured of sintered metal (see fig 4).

Regarding claim 11: Kiyota A manufacturing method of a light-weight gear, the light weight gear comprising an annular tooth portion.
a shaft (7) made of metal and extending along a central axis of the annular tooth portion (19a); and a coupling element (25) configured to couple the shaft to the annular tooth portion (19a), the coupling element made of a resin, 
wherein a first joining part between the shaft (7) and the coupling element and a second joining part between the annular tooth portion and the coupling element are provided with irregularities (35,51) configured to be engaged with one another in a circumferential direction, and wherein corners of the irregularities are rounded to release a stress (see fig 10), the method comprising steps of: 
disposing the annular tooth portion and the shaft in a mold (see [0005]); and 
injection of a molten resin into a cavity of the mold, thereby simultaneously
performing injection molding of the coupling element and joining of the coupling element to the annular tooth portion and the shaft ([0096]).
Kiyota does not explicitly disclose annular tooth portion made of metal; However Flinto teaches annular tooth portion made of metal (see translation [0002]).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the annular tooth portion from metal to increase the durability of the teeth and increase wear resistance. 
4. Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota
[US Pub # 2019/0040941] in view of Flintro [CN 102341608] in further view of Kinishima [US Pub# 2016/0016368].

Regarding claims 8 and 10: Kiyota does not explicitly disclose wherein the resin of the coupling
element is configured of a fiber- reinforced thermoplastic resin, wherein a heat treatment to
enhance surface hardness is performed on at least either the shaft or the tooth portion.
However Kunishima teaches wherein the resin of the coupling element is configured of a fiber-
reinforced thermoplastic resin ([0009]), wherein a heat treatment to enhance surface hardness is
performed on at least either the shaft or the tooth portion ([0031]).
It would have been obvious to someone having ordinary skill in the art at the time of the
effective filling date to have made the resin a fiber-reinforced thermoplastic with heat treatment
to increase durability, stiffness and damping property.


    PNG
    media_image1.png
    621
    516
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 5712727107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658